Citation Nr: 1721078	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  10-18 365A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether the character of the appellant's discharge from service is a bar to the receipt of Department of Veterans Affairs (VA) compensation benefits.


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel



INTRODUCTION

The appellant had service from March 8, 1977 through February 1, 1980.  He was discharged as a result of conviction of a felony.  An administrative decision in July 1980 indicates that VA considered this discharge to have been issued under dishonorable conditions.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

This case was remanded in September 2015 to allow the appellant an opportunity to testify before a Veterans' Law Judge (VLJ) appearing at his local RO, as he requested to do in his May 2010 substantive appeal.  Unfortunately, and for reasons explained below, the Board finds it is again necessary to remand this claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the September 2015 Board remand directed the AOJ to afford the appellant the opportunity to testify before a VLJ appearing at his local RO.  The AOJ attempted to comply with these instructions, but to no avail.

In a January 2017 letter, the AOJ notified the appellant that he was scheduled for a hearing before a VLJ scheduled to appear at the Winston-Salem, North Carolina RO in March 2017.  The appellant wrote a letter to the Winston-Salem RO explaining that he had been incarcerated since 2015.  He stated that he wanted to attend the hearing but asked that the AOJ contact the Prison Superintendent, Mr. R., and the Prison Unit Manager, Mr. I., to set up a video teleconference or to request transport on the appellant's behalf to the hearing.  The appellant included his return address, which is different from the address to which the AOJ sent the notification letter.

In February 2017, Mr. M.T., the appellant's Prison Case Manager, contacted the AOJ and informed that the appellant is serving a life sentence.  Mr. M.T. explained that the appellant wants to attend his hearing and provided a phone number and email at which Mr. M.T. could be reached to facilitate this process.

Later in the same month, the AOJ sent the appellant another notice of the March 2017 hearing.  The notice was addressed to the old address.  In March 2017, prior to the appellant's scheduled hearing date, Mr. M.T. again contacted the AOJ in reference to the January notification letter about the appellant's hearing and requested that someone please contact the appellant.  Two phone numbers were provided. 

The appellant was marked as a "no show" for the hearing scheduled in March 2017.  However, there is no evidence showing that the AOJ contacted Mr. M.T. or anyone at the Prison to assist the appellant.  Moreover, the AOJ continued to direct all contact to the appellant's old address, even after notification of the new address, and contact information provided by Mr. M.T., the appellant's Prison Case Manager.  

In sum, the appellant and the appellant's Prison Case Manager contacted the AOJ concerning the scheduled hearing three times prior to the hearing date, but there is no evidence that the AOJ attempted to reciprocate contact with the prison on the appellant's behalf.

Accordingly, the appellant must be given another, meaningful, attempt to testify before the Board.  The case is REMANDED for the following action:

Make all appropriate attempts to schedule the appellant for a hearing before the Board, and to facilitate the appellant's appearance for such hearing-either in person or by video teleconference-including to engage the appropriate personnel at the prison, to include the appellant's Prison Case Manager and his representative, if any.  If the appellant's participation cannot be obtained, offer him and his representative, if any, the opportunity to provide a statement and/or evidence, or other such appropriate alternative.  All such attempts should be documented in the claims file.

After the hearing is conducted, or if the appellant withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

